DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 10/12/2020 has been considered.     
	Claim(s) 1, 9, 15, 18 are amended. 
	Claim(s) 8, 10, 14, 16, 20-21, and 23 are cancelled.  
	Claim(s) 1-7, 9, 11-13, 15, 17-19, 22, and 24 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-7, 9, 11-12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (U.S. 20100125362 A1, hereinafter Canora) in view of Canora Prior Art (U.S. 20100125362 A1, para. 6 of the Relevant Background).
Regarding claim 1, Canora discloses:
 	machine for providing beverages, said machine comprising: ¶19 and figure 1 – a self-service beverage dispenser 102; see at least ¶¶17, 25-28, 36-37, 42-44;
	a reader configured to read data representative of an available balance for a user to obtain beverages from the machine from a machine-readable medium; and ¶25 - the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158; ¶42 - determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available, wherein (¶17) entitlements are right to unlimited snacks and/or drinks in a particular time period and/or geographic area, right to a particular number of drink fills or snacks, and so on; see at least see at least ¶¶17, 25-28, 36-37, 42-44, claims 3-4;
	electronics configured to: ¶35 - the token scanner 360 may provide the access data to a controller 362 via a wired or wireless communication module 363 for use in controlling access to a beverage dispenser 364 (e.g., the dispenser 102 of FIG. 1 or the like), see at least ¶¶17, 25-28, 36-37, 42-44;
		receive the data from the machine-readable medium in response to the machine-readable medium being in communication distance of the reader; ¶26 - The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is standing in front of the dispenser 102 (e.g., bracelet token 156 on wrist holding cup 152 near soda/liquid dispensing units or on opposite arm held naturally at the customer's side, which may be several feet from reader 110); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
enable the user to dispense a beverage into a vessel; and ¶25 - determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152; see at least ¶¶17, 25-28, 36-37, 42-44;
		update the available balance of the machine-readable medium so as to reduce or prevent the user from dispensing unlimited beverages.  ¶36 - the counts 349 will be updated to reflect a user's accessing the dispenser (unless the entitlement is for an unlimited access/use of dispenser 364); ¶43 - the user's available unit count is altered to reflect the use of the dispenser. The method 500 may continue at 550 with waiting for additional tokens to be presented at a dispenser or vending machine, ¶37 - if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks;  see at least ¶¶17, 25-28, 36-37, 42-44;
	Canora discloses the machine-readable medium as ¶9, 16 - The token may be a room key or other card with a magnetic strip or RFID tag, a ticket or similar media with a bar code, a bracelet or other worn object with a charm with an RFID tag, a wireless communication device such as a Near Field Communication (NFC)-enabled phone, or the like; however, Canora does not explicitly disclose further wherein the machine- readable medium is coupled to the vessel. Canora Prior Art discloses ¶6 access control is provided by placing a passive radio-frequency identification (RFID) tag on the cup, and the self-service beverage dispenser includes an RFID reader that activates or reads the RFID tag and verifies the cup is authorized for using or accessing the beverage dispenser;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Canora Prior Art, in order to provide enhanced access control, (see: Canora Prior Art, ¶6).
 “so as to reduce or prevent the user from dispensing unlimited beverages” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 2, Canora discloses:
	wherein the electronics are further configured to enable the user to dispense the beverage while the machine-readable medium is within the communication distance of the reader.  ¶26 - The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is standing in front of the dispenser 102 (e.g., bracelet token 156 on wrist holding cup 152 near soda/liquid dispensing units or on opposite arm held naturally at the customer's side, which may be several feet from reader 110); see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	Regarding claim 3, Canora discloses:
 wherein the machine- readable medium is a read/write device.  ¶10 - When the entitlement is for a number of units (e.g., 10 drinks or snacks over a defined time period or the like), the token reader (or another device associated with the dispenser) may be operable to write data to the tokens. For example, the controller may operate the token reader/writer to modify the counter to reflect the dispensing of the unit of the goods, such as by decrementing the counter to show that fewer units are available during future accesses of this or other vending machine; ¶41 - storing access data indicating the purchased entitlement on an RFID tag;
	Regarding claim 4, Canora discloses:
	wherein the electronics are further configured to determine whether the data representative of the available balance is sufficient to dispense the beverage before enabling the user to dispense the beverage.  ¶20 – the user present the token (RFID tag or bracelet, NFC phone, etc), that can be read/interrogated by the dispenser 102 to determine whether the customer 150 has an entitlement (or has paid for an order for a number of beverage fill units) that allows access to the dispenser 102, see at least see at least ¶¶17, 25-28, 36-37, 41-44;
	Regarding claim 5, Canora discloses:
	wherein the reader uses radiofrequency signaling.  ¶20 - the user present the token (RFID tag or bracelet, NFC phone, etc), that can be read/interrogated by the dispenser 102; ¶25 - he customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158 and uses this data to determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152; see at least see at least ¶¶17, 25-28, 36-37, 41-44;
	Regarding claim 6, Canora discloses:	
	wherein the electronics are further configured to dispense a limited amount of the beverage over a time period.  ¶26 - the RFID reader 110 modifies the access data when the user 102 accesses the dispenser 102 (e.g., to reduce an available unit count or the like). In other cases, the access data on tag 158 remains unchanged during use (such as when the access data indicates that the user has unlimited access during a time period), and/or a controller in dispenser 102 may perform a backend lookup and count modification; ¶17 – tome period; see at least see at least ¶¶17-18, 22, 25-28, 31, 36-37, 41-44, and claim 11;
	Regarding claim 7, Canora discloses:
	wherein the electronics communicate the data to a centrally located processor external to the machine.  Figure 3 ¶36 - the communication module 363 is used to communicate with a 340 via a communications network 330 (e.g., a digital network such as an intranet or the Internet); see at least see at least ¶¶17, 25-28, 36-37, 41-44;
	Regarding claim(s) 9, this claim(s) recite(s) substantially similar limitations as claim(s) 1, and is rejected using the same art and rationale as above.
	In addition, regarding claim 9, Canora discloses:
	 updating the data of the machine-readable medium in response to the beverage being dispensed by the user; and ¶26 - the RFID reader 110 modifies the access data when the user 102 accesses the dispenser 102 (e.g., to reduce an available unit count or the like); ¶43 - 580 with operating the dispenser controller to dispense selected units, such as volume of a particular beverage or a user-selected snack. At 584, the user's available unit count is altered to reflect the use of the dispenser, see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	preventing the user from dispensing unlimited beverages based on the data representative of the available balance. ¶26 - the RFID reader 110 modifies the access data when the user 102 accesses the dispenser 102 (e.g., to reduce an available unit count or the like); ¶37 - if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks;. see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding these limitations “preventing the user from dispensing unlimited beverages based on the data representative of the available balance” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 11, Canora discloses:
	wherein enabling the dispensing of the beverage occurs when the machine-readable medium is a mobile device reader connected wirelessly to the dispenser.  see figures 1 and 3 ¶43 -  at 560 it is determined that there are units available, the method 500 continues at 580 with operating the dispenser controller to dispense selected units, such as volume of a particular beverage or a user-selected snack. At 584, the user's available unit count is altered to reflect the use of the dispenser, see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding claim 12, Canora discloses:	
	further comprising determining whether the data meets a predetermined criteria to dispense the beverage before enabling the user to dispense the beverage.  ¶42 - a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding claim 15, Canora discloses:	
	said machine further comprising: a biometric sensor configured to read a biometric parameter of the user; and  ¶44 - the dispenser may be further equipped to verify the user's identity such as by se of biometrics such as via a sensor upon which a customer can place a finger, by voice recognition, and/or by other techniques for confirming an identity of a customer; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	the electronics further configured to: ¶35 - the token scanner 360 may provide the access data to a controller 362 via a wired or wireless communication module 363 for use in controlling access to a beverage dispenser 364 (e.g., the dispenser 102 of FIG. 1 or the like), see at least ¶¶17, 25-28, 36-37, 42-44;
		collect the biometric parameter of the user via said biometric sensor; ¶44 - the dispenser may be further equipped to verify the user's identity such as by se of biometrics such as via a sensor upon which a customer can place a finger, by voice recognition, and/or by other; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
		associate the biometric parameter with the machine-readable identifier to form a first pair; ¶42 - a user or holder of a token may present the token to a self-service beverage dispenser; ¶44 -  linkage between the token or entitlement and the individual may be provided by having the access data include an identifier of the customer or user…When the identity associated with the entitlement and the second source of identification are determined to match [forms a first pair], the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
		after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and ¶44 - user or customer is further linked or associated with the entitlement to limit misuse or non-permitted uses such as use of a lost or misplaced token by another or transfer of the token to another…When the identity associated with the entitlement and the second source of identification are determined to match, the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispenser; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
		if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel. ¶44 - When the identity associated with the entitlement and the second source of identification are determined to match, the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispenser; ¶37 - if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	Regarding claim(s) 17, this claim(s) recite(s) substantially similar limitations as claim(s) 15, and is rejected using the same art and rationale as above.
	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Canora and Canora Prior Art combination as applied to claim 9, and further in view of Bourne (US 20070011041 A1).
	Regarding claim 13, Canora discloses at least the RFID tag see at least see at least ¶¶17, 20-28, 36-37, 41-44; however does not explicitly disclose further comprising outputting an electromagnetic energy above a threshold to cause an electronic device on the machine-readable medium to become non-functional.   Bourne discloses ¶62 - the RFID tag is disabled by transmitting a high energy RF signal at the tag such that the RFID circuitry is burned out;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Bourne, in order to prevent multiple orders for the same tag, (see: Bourne, ¶¶61-62).
	Claim(s) 18, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (U.S. 20100125362 A1, hereinafter Canora), in view of Castellani (US 20110120316 A1, hereinafter Castellani), and further in view of Givens et al. (US 20160255991 A1, hereinafter Givens).
	Regarding claim 18, Canora discloses:
	a machine for providing beverages, said machine comprising: a biometric sensor configured to read a biometric parameter of a user; electronics configured to: collect the biometric parameter of the user via said biometric sensor;  ¶44 - a dispenser equipped to verify a user's identity such as via use of biometrics sensor, where a customer can place a finger; When the identity associated with the entitlement and the second source of identification are determined to match [forms a first pair], the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	wherein the electronics are further configured to control pouring operations of the machine in response to the command.   ¶44 - a dispenser equipped to verify a user's identity such as via use of biometrics sensor, where a customer can place a finger; When the identity associated with the entitlement and the second source of identification are determined to match [forms a first pair], the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; see at least see at least ¶¶17, 20-28, 36-37, 41-44; and
	Canora discloses at least a dispenser equipped to verify a user's identity such as via use of biometrics sensor, where a customer can place a finger, and the access data including the user identifier (e.g., finger) use to identify the user associated with the entitlement; also on figure 4 and ¶¶40-41 Carona discloses a user selecting entitlement (beverage/snacks) option and the Castellani discloses:
	create a user profile for the user; Figure 2 - ¶55 - the control switches to the block 89, i.e. it initiates the wizard for creating the new user's profile as described above with specific reference to the menus represented in FIGS. 4, 5, 6, and 7; see at least Figures 1-9, ¶¶16, 26, 53-55;
	associate the biometric parameter with the user profile; and Figure 2 - ¶55 - the function of storing the new user's data associated with the biometric key; see at least Figures 1-9, ¶¶16, 26, 53-55;
	assign a user type to the user profile. Figure 2 - the function of storing the new user's data associated with the biometric key; see at least Figures 1-9, ¶¶16, 26, 53-55;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Castellani, in order to allows different users to obtain quickly and without the need for intervention for setting, beverages always corresponding to the need and the taste of each user, (see: Castellani, ¶6).
	Canora discloses “control pouring operations of the machine in response to the command”, ¶44 - a dispenser equipped to verify a user's identity such as via use of biometrics sensor, where a customer can place a finger; When the identity associated with the entitlement and the second source of identification are determined to match [forms a first pair], the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; see at least see at least ¶¶17, 20-28, 36-37, 41-44; however does explicitly discloses auditory command. Givens discloses on figure 6 and ¶51 - Age verification may be performed by input device 205, such as, for example, a microphone; If the age verification module 223, in conjunction with controller 201, determines that the user's age is verified and suitable for the selected drink, controller 201 may prepare the beverage at step 606.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Givens, in order to automatically prepare and dispense a variety of mixed beverages, in a convenient format, without human error and minimum human interaction, and verify the user age because some beverage substance contain alcohol and it is restricted to individual above a pre-determine age, (see: Givens, ¶3, 51).
	Regarding claim 19, Canora discloses at least the biometric sensor - ¶44; however does not explicitly disclose wherein said biometric sensor includes a microphone for receiving an auditory command from the user. however, Castellani discloses: ¶50 - When the biometric key reading system is of a different nature, another type of operation will be necessary, for example a vocal recognition can be provided; in this case a microphone will be actuated, through which the central unit 5 will acquire the voice pattern of the user.
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 18 above.
	Regarding claim 24, Canora discloses:
	receive the data from the machine-readable medium in response to the machine-readable medium being in communication distance of the reader; ¶26 - The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is see at least ¶¶17, 25-28, 36-37, 42-44, claims 2-3;
	associate the biometric parameter with the machine-readable identifier to form a first pair; ¶42 - a user or holder of a token may present the token to a self-service beverage dispenser; ¶44 -  linkage between the token or entitlement and the individual may be provided by having the access data include an identifier of the customer or user…When the identity associated with the entitlement and the second source of identification are determined to match [forms a first pair], the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; ¶44 - user or customer is further linked or associated with the entitlement to limit misuse or non-permitted uses such as use of a lost or misplaced token by another or transfer of the token to another…When the identity associated with the entitlement and the second source of identification are determined to match, the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispenser; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel; and ¶44 - When the identity associated with the entitlement and the second source of beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispenser; ¶37 - if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks; see at least see at least ¶¶17, 20-28, 36-37, 41-44;
	update the available balance of the machine-readable medium so as to reduce or prevent the user from dispensing unlimited beverages. ¶36 - the counts 349 will be updated to reflect a user's accessing the dispenser (unless the entitlement is for an unlimited access/use of dispenser 364); ¶43 - the user's available unit count is altered to reflect the use of the dispenser. The method 500 may continue at 550 with waiting for additional tokens to be presented at a dispenser or vending machine, ¶37 - if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks;  see at least ¶¶17, 25-28, 36-37, 42-44;
	Regarding these limitations “so as to reduce or prevent the user from dispensing unlimited beverages” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Canora, Castellani, and Givens combination as applied to claim 18, and further in view of Kim et al. (US 20110071830 A1, hereinafter Kim).
	Regarding claim 22, the combination: Canora discloses -  a dispenser equipped to verify a user's identity such as via use of biometrics sensor, where a customer can place a finger, and the access data including the user identifier (e.g., finger) use to identify the user associated with the entitlement, and dispense a beverage/snack; and Castellani discloses - ¶¶50, 53-55 - (¶50 – microphone); acquires (block 87) the command of the user, who selects the chosen beverage; the cycle is carried out (block 88) of supplying the chosen beverage according to the parameters stored by the user; however, does not explicitly  disclose
capture a video of the user speaking the auditory commands interpret movements of the user's lips speaking the auditory command to create data representative of predicted commands; integrate the auditory command and the predicted command from the
video; and create an enhanced user command based on the integrated auditory
command and predicted command. Kim discloses - ¶12 and figures 2 and 3 - a lip video image input unit that suitably obtains an input image by an image input sensor; a lip reading unit that suitably recognizes a lip reading instruction of a speaker by processing the input image; and a voice recognition and lip reading recognition result combining unit that suitably outputs the voice recognition instruction if the estimated probability is above a threshold value and suitably outputs the lip reading instruction if the estimated probability is below the threshold value.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Canora to include the above limitations as taught by Kim, in order to effectively detects lips from a face image, suitably tracks lip movements, and suitably recognizes a voice instruction based on feature values of the lips, where a voice recognizer does not work due to noise, (see: Kim, ¶9).
Response to Arguments
	Applicant's arguments filed on 10/12/2020 have been fully considered but they are not persuasive. 

	Applicant amended claim 9 with claim 10 limitations, and canceled claim 10. Applicant believe claim 9 rejection is now moot, see Remarks page 6. In response, Examiner rejected claim 9 under the 35 USC 103 rejection previously made to claim 10 in the office action filed on 09/01/2020.
	Applicant transvers claim 13 because applicant believes the rejection is not properly support since claim 9 was not a subject to an obvious rejection. Examiner respectfully disagree. claim 9 was rejected under the 35 USC 102, however the depend claim 13 was rejected under the 35 USC 103 rejection and is considered properly support by MPEP, see MPEP 2150-2153, and 2143-2144.
	Applicant argues claim 13, “Bourne apparently destroys the RFID tag circuitry” because “after dispensing a beverage as recited, because destroying an RFID tag renders the machine unable to collect or use appropriate data from the tag, and the recited step of updating does not occur.”, see Remarks page 7. Examiner respectfully disagree. It is unclear why applicant thinks dispensing the beverage inside the cup would destroy the RFID tag. The RFID tag is on the cup, and it does not means the RFID tag is inside of the cup where the liquid beverage is dispensed. As required by the claimed invention, the RFID tag is coupled to the cup, linked somehow, connected, not necessary glued inside of the cup, or outside of the cup. The claim language is not requiring that the RFID tag should be located in a specific location, therefore, Canora Prior Art teaches the concept ¶6 access control is provided by placing a passive radio-frequency identification (RFID) tag on the cup, and the self-service beverage dispenser includes an RFID reader that activates or reads the RFID tag and verifies the cup is authorized for using or accessing the beverage dispenser; in order to provide enhanced access control, (see: Canora Prior Art, ¶6), and therefore the rejection is maintained.
	Applicant argues that none of the prior art of the record teaches the “assign a user type to the user profile” limitations of claim 18, see remarks page 8 because “The present Specification recognizes that customers, venue personnel, and technicians represent different user types that would interact with the machine, or perform the associated method, in different ways, for different potential purposes. None of the cited references describe this limitation.”, see remarks page 8 and 9. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., customers, venue personnel, and technicians ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Castellani discloses the argued limitations because Castellani discloses the function of storing the new user's data associated with the biometric key, such as user_1. user_2, and user_3, different type of users, see at least Figures 1-9, ¶¶16, 26, 53-55; in order to allows different users to obtain quickly and without the need for intervention for setting, beverages always corresponding to the need and the taste of each user, (see: Castellani, ¶6). Therefore, the rejection is maintained.
	In addition, applicate is equating categorization with user type, see Remarks page 8 and 9, but the claim language is so broad that user type does not need to mean categorization, it can mean the user_1 (type) such as the USER_1 of figures 2 and 3 for expresso, filter coffee, cappuccino, Latte Macchiato. Therefore, the rejection is maintained.
“Canora and Castellani, relate to use of biometric data for verifying a user's identity and access. They do not teach or suggest that pouring operations are to be controlled via available biometric data, specifically an auditory command as now recited”, see Remarks pages 9-10. Examiner respectfully disagree. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). These limitations were taught by Canora and Castellani combination, and further in view of Given as filed on 09/01/2020, and applicant is arguing Canora and Castellani only. Canora teaches “control pouring operations of the machine in response to the command”, ¶44 - a dispenser equipped to verify a user's identity such as via use of biometrics sensor, where a customer can place a finger; When the identity associated with the entitlement and the second source of identification are determined to match [forms a first pair], the controller of the self-service vending machine or beverage/snack dispenser may provide access and, when appropriate, modify the entitlement count to reflect the use or access to the machine/dispense; see at least see at least ¶¶17, 20-28, 36-37, 41-44; Givens teaches on figure 6 and ¶51 - Age verification may be performed by input device 205, such as, for example, a microphone; If the age verification module 223, in conjunction with controller 201, determines that the user's age is verified and suitable for the selected drink, controller 201 may prepare the beverage at step 606 in order to automatically prepare and dispense a variety of mixed beverages, in a convenient format, without human error and minimum human interaction, and verify the user age because some beverage substance contain alcohol and it is restricted to individual above a pre-determine age, (see: Givens, ¶3, 51). Therefore, the rejection is maintained.
Castellani and Kim are not combinable, see Remarks page 11. Examiner respectfully disagree. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This limitations were taught by Canora and Castellani combination, and further in view of Kim as filed on 09/01/2020. After the amendments, the current rejection is taught by Canora, Castellani and Given, and further in view of Kim. The primary reference, Canora teaches a dispenser equipped to verify a user's identity such as via use of biometrics sensor, and it is obvious to combine Kim - ¶12 and figures 2 and 3 - a lip video image input unit that suitably obtains an input image by an image input sensor; a lip reading unit that suitably recognizes a lip reading instruction of a speaker by processing the input image; and a voice recognition and lip reading recognition result combining unit that suitably outputs the voice recognition instruction if the estimated probability is above a threshold value and suitably outputs the lip reading instruction if the estimated probability is below the threshold value, in order to effectively detects lips from a face image, suitably tracks lip movements, and suitably recognizes a voice instruction based on feature values of the lips, where a voice recognizer does not work due to noise, (see: Kim, ¶9). Canora and Kim are combinable, specifically because Canora is related to verify a user's identity such as via use of biometrics sensor, and Kim is related to lip and voice recognition. Therefore, the rejection is maintained.


Conclusion
	The prior art made of record and not relied upon considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VANESSA DELIGI/Patent Examiner, Art Unit 3627



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627